Citation Nr: 0303738	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hiatal hernia.

2.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (2002).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Holincheck




INTRODUCTION

The veteran served on active duty from December 1978 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

A review of his service medical records (SMRs) reflects that 
the veteran was evaluated on a number of occasions for 
complaints of epigastric distress, to include acid 
indigestion and chest pain.  An upper gastrointestinal (GI) 
study in August 1991 was interpreted to show a small sliding 
hiatal hernia without reflux.  A Report of Medical History, 
included as part of the veteran's discharge physical 
examination in January 1992, reported that the veteran had a 
hiatal hernia and reflux.

The veteran submitted his original claim for entitlement to 
disability compensation benefits in February 1992.  The 
veteran was granted service connection for a hiatal hernia 
and assigned a noncompensable evaluation by a June 1992 
rating decision.  The grant of service connection was based 
on evidence contained in the SMRs as the veteran failed to 
report for scheduled VA examinations.

The veteran submitted his claim for an increased rating for 
his hiatal hernia in October 1999.  The veteran reported that 
he had been treated at the VA medical center (VAMC) in 
Columbia, Missouri. 

The veteran submitted private treatment records that showed 
evidence of a small sliding hiatal hernia with a small amount 
of gastroesophageal reflux as noted by a barium swallow test 
in July 1998.  An air contrast upper GI study, conducted at 
the same time, was interpreted as negative.  A clinical 
entry, dated in May 1999, provided an assessment of 
gastroesophageal reflux disease (GERD).  Additional private 
treatment records from April and May 1999 show that the 
veteran was treated for pneumonitis.

There is a notation of record that ostensibly refers to a 
request for records from VAMC Columbia.  The notation 
indicates that the veteran was not treated at the facility 
since 1993.  

The veteran was afforded a VA examination in March 2000.  The 
report noted the veteran's complaints of burning pain and 
needing to sleep with his head elevated.  The veteran 
reported having fluid that would come up into his mouth.  The 
veteran reported being hospitalized at VAMC Columbia, 
approximately four years earlier, for chest pain.  He told 
the examiner that the only pathology demonstrated was his 
hiatal hernia.  The veteran also said that he had been 
admitted to a private hospital for pneumonia.  The veteran 
said that the pneumonia was caused by his GERD.  The 
diagnoses from the VA examination included hiatus hernia and 
GERD, symptomatic.  The report also noted that the veteran 
anticipated surgery to plicate the lower esophagus.

The veteran submitted the results of a private upper GI study 
that was done in August 2000.  The study was reported to show 
free gastroesophageal reflux but no evidence of a hiatal 
hernia.

The veteran submitted his substantive appeal in November 
2000.  He indicated that his diagnosis of his GI disability 
had been changed to gastroesophageal reflux and that the 
condition had caused him to miss several days of work.  He 
also reported that his several noncompensable disabilities 
had caused him to lose time from work.

The RO scheduled the veteran for a new VA examination in 
April 2001.  Evidence of record shows that the veteran failed 
to report for the examination.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, November 9, 2000.  See 38 U.S.C.A. § 5107 note 
(West 2002).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

The RO has not informed the veteran of the VCAA as it applies 
to his claims for compensable ratings, or of the implementing 
regulations in this case.  In particular, he has not been 
provided notice of the evidence necessary to substantiate his 
claims as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
Accordingly, the veteran should be informed of the evidence 
necessary to substantiate his claim for a compensable rating 
for his hiatal hernia and to substantiate his claim for a 
compensable rating under 38 C.F.R. § 3.324.

Moreover, given the veteran's failure to appear for an 
examination, the obligations imposed by the VCAA on VA 
require that the veteran be told of the provisions of 
38 C.F.R. § 3.655 (2002).  In this regard, he should be 
specifically told why entitlement cannot be established 
without a current VA examination.  38 C.F.R. § 3.655(a) 
(2002).  He should also be told about what constitutes good 
cause for a failure to appear for examination and be given 
opportunity to present such evidence.  

Should good cause be shown for the veteran's failure to 
report in April 2001, or if the RO determines that the claim 
need not be denied in accordance with 38 C.F.R. § 3.655(b) 
(2002), action to obtain additional records should be 
undertaken.  The veteran informed the VA examiner in March 
2000 that he was hospitalized at VAMC Columbia, in 
approximately 1996, for chest pain that he said was related 
to his hiatal hernia.  No attempt was made to obtain these 
records.  The Board acknowledges the notation in the record 
that said there were no records of treatment at the VAMC 
after 1993; however in light of the veteran's statement of 
treatment, and the requirements imposed under the VCAA, a 
second request for the records is necessary with a formal 
response to indicate whether the records are available.  

Also, the veteran said that he was hospitalized at a private 
hospital for pneumonia related to esophageal reflux.  Medical 
records in the claims folder do show that the veteran was 
hospitalized for pneumonitis, a condition that may be caused 
by regurgitated fluid; however, the records are not complete.  
The veteran was not advised to submit complete records to 
support his contention and was not informed of the 
opportunity to have VA obtain the records on his behalf.  

Finally, the Board notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, defining the term weight 
loss as it applies to disabilities involving the digestive 
system under 38 C.F.R. § 4.114 (2002), were revised.  See 66 
Fed. Reg. 29,486-29,489 (2001).  The veteran should be 
apprised of these regulations in a future supplemental 
statement of the case if one is issued.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
private health care providers who have 
treated him for his hiatal hernia/reflux 
since October 1998.  The veteran should 
also be asked to specifically identify all 
VA sources of treatment and dates of such 
treatment.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.

The veteran should also be requested to 
provide evidence that he has missed work 
due to his service-connected hiatal 
hernia, as he contends, as well as 
evidence that his several noncompensable 
disabilities have interfered with his 
employability.  

The veteran should also be informed of the 
provisions of 38 C.F.R. § 3.655.  The RO 
should indicate why the RO believed that 
an examination was necessary to grant the 
benefit sought and the veteran should be 
told of what constitutes good cause for 
his failure to appear.  He should be given 
opportunity to show good cause.

2.  Upon the completion of the action 
required in paragraph 1, if good cause for 
failing to report is shown, or the RO 
otherwise believes that a denial is not 
appropriate under 38 C.F.R. § 3.655(b), 
the veteran should be afforded a VA 
gastrointestinal examination to assess the 
current status of his service-connected 
hiatal hernia and to determine if that 
diagnosis is still appropriate as a 
description for his service-connected GI 
disorder.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is requested to 
provide an opinion on whether the veteran 
experiences esophageal reflux or GERD, and 
if so whether such condition(s) is/are 
related to, or part of, his service-
connected hiatal hernia.  The examiner 
should provide a complete rationale for 
all conclusions reached.  All findings 
necessary to apply the applicable rating 
criteria should be made.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as well 
as the regulations found at 38 C.F.R. 
§ 3.159, are fully satisfied.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case, to include notice of 38 C.F.R. 
§ 3.655, and the revised version of 
38 C.F.R. § 4.112, and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

